Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 29 April 1805
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président,
                     
                     Paris 10 Floréal 13.
                  
                  J’ai eu l’honneur d’écrire ces jours derniers à Votre Excellence deux lettres par Mr. de Forgues: l’une d’introduction pour lui même, l’autre pour vous exprimer mon sincere regret de ce que je suis obligé de séjourner encore un an en Europe et vous en exposer le motif.—C’est un très grand sacrifice que je fais; mais aussi le fais-je à un très grand devoir que j’ai à remplir envers la mémoire de Mr. Turgot;
                  J’avais compté pouvoir remporter en amérique ses papiers qui ont déja fait le voyage et le retour. Mais on m’a fait sentir l’imprudence de les exposer une troisieme fois sur l’océan. Et l’âge, et un peu de mauvaise santé, me commandent de ne pas reculer le travail que j’ai à faire à ce sujet.
                  Dès qu’il sera terminé, la mauvaise santé même, si elle ne s’améliore point, ne sera pas une raison qui puisse m’empêcher d’aller finir mes jours dans une terre de Liberté, gouvernée par un véritable Philosophe. Elle sera un motif de plus pour m’y conduire.
                  D’ailleurs j’espere qu’il me restera encore assez de forces pour concourir à organiser sous vos ordres l’éducation publique: seule institution qui puisse rendre durables les sociétés politiques en donnant aux bonnes maximes de morale et de gouvernement, et à l’essai des devoirs civils, cette sanction de l’habitude qui enracine par tout le monde des préjugés religieux et totalement dénués de raison, qui serait par conséquent bien plus puissante pour inculquer des règles de conduite dont la raison peut chaque jours démontrer l’utilité.
                  Je joins ici une lettre et deux exemplaires d’un Mémoire de notre Collegue Biot de l’Institut national, qui vous prie, Monsieur le Président, et la société philosophique de vouloir bien vous occuper d’une suite d’observations sur l’inclinaison, la déclinaison et l’intensité des forces magnetiques dans votre continent.
                  J’ai ôsé lui promettre que son invitation serait bien accueillie.
                  Je vous remercie de nouveau des bontés que vous avez témoignées à mon fils pour notre manufacture de Gun-Powder.
                  J’ai traduit votre discours que nos gazettes ont volontairement mutilé. Nous le ferons imprimer à deux colonnes, l’anglais d’un côté, le français de l’autre.
                  Votre belle experience sur la liberté de la presse, et votre tableau des anti-philosophes sauvages, qui ressemblent tant aux anti—philosophes européens; ne peuvent être trop répandus. Le dernier sera cité demain dans un discours de l’abbé Morellet à une seance publique de l’Institut.
                  Madame duPont et moi présentons à Votre Excellence nos plus profonds respects et notre plus inviolable attachement.
                  
                     
                        duPont (de Nemours)
                  
               